                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


WESTERN REFINING SOUTHWEST, INC.
And WESTERN REFINING PIPELINE, LLC,

                              Plaintiffs,

vs.                                                          Civ. No. 16-442 JH/GBW

U.S. DEPARTMENT OF THE INTERIOR, and
SALLY JEWELL, in her official capacity as
Secretary of the Interior,

                              Defendants.




                         MEMORANDUM OPINION AND ORDER

       This case is before the Court on review of two decisions by the Interior Board of Indian

Affairs (“IBIA). The Court has jurisdiction to review that decision under the Administrative

Procedures Act (“APA”), 5 U.S.C. § 701 et seq. This case presents the novel question of whether

the IBIA may lawfully require consent from not only the holder of a life estate in an Indian

allotment, but also that person’s heirs, before granting a right-of-way over the property. The

Court has examined the Plaintiffs’ opening brief [Doc. 44], Defendant’s response [Doc. 45], and

Plaintiffs’ reply [Doc. 46], as well as the exhibits thereto and the administrative record provided

by the parties. After reviewing these and the relevant legal precedents, the Court concludes that it

was not improper for the IBIA to look to the common law to fill gaps in the relevant statutory

scheme, nor was it improper for it to apply its decision retroactively to the right-of-way sought

by Western. However, the IBIA erred by raising the issue sua sponte and then ruling on it

without giving the parties an opportunity to be heard.
                                     STANDARD OF REVIEW

          Under the APA, a court may set aside agency action only if it is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); accord

Utah Shared Access Alliance v. United States Forest Serv., 288 F.3d 1205, 1208 (10th Cir.

2002). An agency’s decision is arbitrary and capricious if the agency (1) “entirely failed to

consider an important aspect of the problem,” (2) “offered an explanation for its decision that

runs counter to the evidence before the agency, or is so implausible that it could not be ascribed

to a difference in view or the product of agency expertise,” (3) “failed to base its decision on

consideration of the relevant factors,” or (4) made “a clear error of judgment.” Utah Envtl. Cong.

v. Troyer, 479 F.3d 1269, 1280 (10th Cir. 2007) (quotations omitted). The Court’s “inquiry under

the APA must be thorough, but the standard of review is very deferential to the agency.”

Hillsdale Envtl. Loss Prevention, Inc. v. U.S. Army Corps of Engineers, 702 F.3d 1156, 1165

(10th Cir. 2012) (quotations omitted). “Agency action, whether it is classified as ‘formal’ or

‘informal,’ will be set aside as arbitrary unless it is supported by ‘substantial evidence’ in the

administrative record.” Pennaco Energy, Inc. v. U.S. Dep’t of the Interior, 377 F.3d 1147, 1156

(10th Cir. 2004) (citing Olenhouse v. Commodity Credit Corp., 42 F.3d 1560, 1575 (10th Cir.

1994)).

          In Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837

(1984), the Supreme Court addressed the deference owed to an administrative agency

interpreting the statute it is tasked with implementing. It concluded that if Congress has not

directly addressed the precise question at issue, “the court does not simply impose its own

construction on the statute, as would be necessary in the absence of an administrative

interpretation. Rather, if the statute is silent or ambiguous with respect to the specific issue, the


                                                   2
question for the court is whether the agency’s answer is based on a permissible construction of

the statute.” Id. at 843. “The power of an administrative agency to administer a congressionally

created ... program necessarily requires the formulation of policy and the making of rules to fill

any gap left, implicitly or explicitly, by Congress.” Morton v. Ruiz, 415 U.S. 199, 231 (1974).

       As discussed below, Western argues that the IBIA’s decision is not entitled to deference

under Chevron.

                     FACTUAL AND PROCEDURAL BACKGROUND

       The underlying facts are not in dispute.

       Plaintiffs (collectively, “Western”) operate a buried crude oil pipeline that runs 75 miles

from the San Juan Basin to an oil refinery near Gallup, New Mexico. The pipeline at issue here

traverses tribal, federal, state, and privately-owned land, and Western holds easements for rights-

of-way across 74.48 miles of the pipeline. However, this case arises from a dispute over the

easement for a .52-mile segment of pipeline that crosses Navajo Indian Allotment No. 2073—

land that is held in trust by the United States and allotted to individual citizens of the Navajo

Nation.1

       On June 22, 2009, Western filed an application to renew its existing right-of-way across

43 Navajo allotments, including the .52-mile portion of pipeline over Allotment No. 2073 that is

at issue in this case. At the time, one of the applicable regulations stated: “The Secretary may …

grant rights-of-way over and across individually owned lands without the consent of the

individual Indian owners when . . . (2) The land is owned by more than one person, and the

owners or owner of a majority of the interests therein consent to the grant.” 25 C.F.R. §



1
  Under Indian law, “allotment” is a term of art that means a specific parcel of land, taken from a
larger, common parcel, and granted to an individual. See Affiliated Ute Citizens of Utah v. United
States, 406 U.S. 128, 142 (1972).
                                                  3
169.3(c)(2) (Apr. 1, 2015). The regulations at that time did not address the question of how to

calculate a majority interest when one or more interest holder has only a life estate in the

property. Further, the record contains no evidence of any statute or previous administrative

decision addressing the issue.

          On August 2, 2010, the Bureau of Indian Affairs (“BIA”) granted Western’s request and

issued a twenty-year renewal of the right of way over Allotment No. 2073. This renewal was

based on consent from eight individual owners of the undivided interest in Allotment No. 2073.

Among these individuals were Tom Morgan (42.5% interest) and Mary B. Tom (14.16%

interest). Five others each held a .38% undivided interest, and one held an undivided 1.67%

interest. By adding together each of these undivided interests, the BIA calculated that Western

had obtained consent from a collective 60.26% of the undivided interests in the allotment—a

majority as required by the regulation. Implicit in this calculation was the assumption—not

expressly addressed by the BIA—that Mr. Morgan had the sole power to consent for his portion

of the undivided interest despite the fact that he owns only a life estate in the allotment.2 In

return for their consent, the interest owners accepted compensation from Western. The BIA

appraised a twenty-year easement under Allotment 2073 to be worth $2,650. However, Western

paid them $6,656.00, or roughly two and a half times that amount.

          Patrick Adakai, one of the five who owns a .38% undivided interest in Allotment No.

2073, appealed the BIA’s decision to renew Western’s right of way to the Interior Board of

Indian Appeals (“IBIA”). Adakai argued that Western obtained consents from other landowners

through flawed procedures and that Western paid too little in compensation. Adakai did not

dispute the BIA’s decision permitting Mr. Morgan to consent for his entire 42.5% undivided



2
    It later turned out that Ms. Tom also held only a life estate in the Allotment.
                                                    4
interest, even though he owned only a life estate. On January 8, 2013, the IBIA vacated the

renewal of the easement not because of any flaw pointed out by Adakai, but on an issue it raised

sua sponte: that because Mr. Morgan had only a life estate in the property and had bequeathed

future remainder interests to others (referred to as “remaindermen”) through “gift deeds,” his

consent was legally insufficient without additional consents from these “remaindermen.” Neither

the BIA, Western, nor Adakai had the opportunity to brief the issue.

       The IBIA’s decision recognized that the question had not been raised in the briefs and

that then-existing regulations did not speak to the question of consent by a holder of a life estate.

Thus, there was no authority directly on point. However, the IBIA asserted that it had the

authority to “correct manifest error” by the BIA. Turning to “general principles of property law,”

the IBIA concluded that as a holder of a life estate only, Morgan lacked authority to encumber

the Allotment beyond his lifetime. The IBIA then remanded the matter to the BIA. At this point,

it came to light that Ms. Tom also held a life estate in the Allotment.

       As a result of the IBIA’s decision, Western attempted to obtain consent from both Mr.

Morgan’s and Ms. Tom’s remaindermen. Western successfully obtained consent from Ms.

Tom’s remaindermen. However, Western was able to obtain consent from only four of Mr.

Morgan’s eight remaindermen—not a majority. The four non-consenting remaindermen, who

collectively owned less than one percent of the undivided interest in Allotment 2073, demanded

that Western pay them $8.6 million for renewal of an easement that had an appraised fair market

value of $2,650.

       On April 8, 2014, on remand from the IBIA, the BIA relied upon the 2013 IBIA decision

and the denial of consent by half of Morgan’s remaindermen to deny Western’s easement

renewal on Allotment No. 2073. Western appealed this decision to the IBIA, arguing that either



                                                 5
the 2010 renewal should be upheld, or in the alternative that the renewal should be allowed for

Mr. Morgan’s lifetime.3 Western argued that the BIA misinterpreted the IBIA’s 2013 decision,

including with regard to calculating majority consent, and failed to consider the specific

language of Ms. Tom’s and Mr. Morgan’s gift deeds. Western further argued that although in

2013 the IBIA had decided sua sponte the question of whether life tenants may consent to a right

of way beyond their lifetimes and retain all the income, the appeal put that question before the

IBIA. Western acknowledged that neither the regulations nor the General Right of Way Act of

1948 answered the dispute, but it did not argue that the IBIA lacked authority to consider general

property law in resolving it.

       On May 4, 2016, the IBIA denied Western’s appeal in part by refusing to require the BIA

to renew the right-of-way across Allotment No. 2073 for a fixed and unqualified 20-year term.

Rather, the IBIA concluded that Western was entitled to a qualified right-of-way for 20 years or

the life of Mr. Morgan or Ms. Tom, whichever is the shortest period. The IBIA reasoned that

“the deeds contain no language that expressly or impliedly reserved, for the life tenants, the

authority to grant an interest beyond their lifetimes.” The IBIA also found that “because the

owners of a majority of the future interests in the Allotment did not consent to the [right-of-way]

renewal, the [BIA] did not err in refusing to issue an unqualified 20-year renewal.”

       Significantly, it appears that this controversy led the Department of the Interior (“DOI”)

to engage in rulemaking regarding whether remaindermen consent should be required for rights-

of-way. In 2014, the DOI proposed a rule that would have permitted holders of life estates to


3
  On September 4, 2014, while its appeal of the BIA’s decision was apparently pending, Western
Refining filed a lawsuit in this Court seeking under 25 U.S.C. § 357 to obtain by eminent domain
the right to continued presence and operation of its pipeline across Allotment No. 2073. See
Western Refining Southwest, Inc. v. 3.7820 Acres of Land In McKinley County, New Mexico,
14cv804 KG/KK, Complaint, Doc. 1. That case has been stayed pending the final outcome of
this appeal of the administrative proceedings. See id. at Docs. 166 and 172.
                                                6
consent to a right of way for the duration of their estates. However, in late 2015 the DOI settled

on a different rule requiring consent not only from the holder of a life estate, but also from the

holders of the majority of the remainder interest. 25 C.F.R. § 169.109 (2016). This regulation

went into effect in April of 2016 and does not apply to the controversy currently before the

Court.

                                         DISCUSSION

         Western has sued the United States and asks this Court to set aside the IBIA requirement

of remaindermen consent on the grounds that it is improperly retroactive and contrary to law,

including the General Right-of-Way Act of 1948, 25 U.S.C. §§ 323-328, and applicable

Department of Interior regulations. Western contends that the IBIA’s 2013 and 2016 decisions

overturning renewal and then denying unqualified 20-year renewal of the right-of-way on

Allotment No. 2073 are final agency actions reviewable under the Administrative Procedures

Act (APA). Western asks for a declaration that consent of the majority of current owners, and

not of their remaindermen, is all that was required under the General Right-of-Way Act and then-

existing regulations governing its right-of-way renewal applications, and that the BIA’s 2010

renewal of the easement for a 20-year term is valid. Western also asks the Court to enjoin the

Defendant to approve a renewal of its 20-year unqualified right-of-way over Allotment No.

2073.

I.       Did the IBIA Improperly Create and Apply a New Rule Retroactively?

         Western argues first that in ruling on remaindermen consent, the IBIA created a new rule

and applied it retroactively in violation of limitations on retroactive rulemaking. Western’s

argument has two parts. First it relies on Tenth Circuit decisions limiting an agency’s ability to

use administrative adjudicatory proceedings to overthrow a rule on which a party has previously


                                                7
relied. Next, it argues that principles of due process and equal protection require—via the five-

factor test set forth by the Tenth Circuit in Stewart Capital Corp. v. Andrus, 701 F.2d 846, 848

(10th Cir. 1983)—that the Court reverse the IBIA’s ruling. Neither argument is persuasive under

the facts of this case.

        A.      Imposing new, retroactive rules through administrative adjudicatory proceedings

        Western argues that the Tenth Circuit’s decisions in De Niz Robles v. Lynch, 803 F.3d

1165 (10th Cir. 2015) and Gutierrez-Brizuela v. Lynch, 834 F.3d 1142 (10th Cir. 2016)

demonstrate that the IBIA created a new rule through its adjudication procedures and then

wrongfully applied it retroactively to overturn the BIA’s renewal of Western’s easement.

Western contrasts this adjudicatory action with the Department of Interior’s rulemaking process

requiring public notice and opportunity to comment prior to promulgation of a new regulation,

which is then applied prospectively. According to Western, the Tenth Circuit cases prohibit the

IBIA’s actions in this case. However, the two cases Western cites simply do not apply in the

circumstances presented here.

        In De Niz Robles v. Lynch, 803 F.3d 1165 (10th Cir. 2015), two immigration statutes

were at odds, one giving the Attorney General discretion to “adjust” the immigration status of

certain persons who have entered the country illegally, the other significantly limiting that

discretion. Id. at 1167. Confronted with that statutory tension, the Tenth Circuit held that the

AG’s discretion remained intact. Id. (citing Padilla-Caldera v. Gonzales, 426 F.3d 1294 (10th

Cir. 2005)). In reliance on the Padilla-Caldera decision, De Niz Robles filed a petition with the

AG to adjust his status. However, his petition languished for years, and before the AG ruled on it

the Board of Immigration Appeals issued a decision that was directly opposed to Padilla-

Caldera, concluding that the AG lacks the discretion to adjust the status of individuals like De



                                                8
Niz Robles who entered the country illegally. See In re Briones, 24 I. & N. Dec. 355 (BIA 2007).

When the Board of Immigration Appeals finally got around to hearing De Niz Robles’ petition, it

followed Briones, not the Tenth Circuit’s opinion in Padilla-Caldera, and held that De Niz

Robles was ineligible for adjustment of his status and therefore subject to removal. Id. at 1168.

This meant that De Niz Robles had wasted years in justifiable reliance on the earlier decision in

Padilla-Caldera, when he could have been pursuing his remedies under Briones instead. The

question in De Niz Robles was whether it was proper for the Board of Immigration Appeals to

apply its new rule in Briones retroactively to someone who had relied on the earlier rule set forth

by the Tenth Circuit in Padilla-Caldera. The court concluded that it was not.

       As the Tenth Circuit explained in De Niz Robles, typically executive agencies cannot

overrule federal courts when it comes to interpreting the law. 803 F.3d at 1167. An exception

applies when a statutory scheme is ambiguous, in which case Congress has delegated policy-

making responsibilities to the agency and the courts must defer to the agency’s policy choice,

provided that choice is reasonably consistent with the legislative scheme. Id. (citing Chevron,

U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984)). Further, under

these circumstances courts must defer to the agency even when doing so means that court must

overrule   its   own   previous   statutory   interpretation. Id.   (citing National    Cable    &

Telecommunications Ass’n v. Brand X Internet Services, 545 U.S. 967 (2005)). However, in a

very lengthy and detailed opinion, the Tenth Circuit explained why under the circumstances in

De Niz Robles, it was improper for the Board of Immigration Appeals to apply its rule

retroactively. One of the chief reasons is that “[i]n the Chevron step two/ Brand X context, it’s

easy to see the ‘ill effect[s]’ of retroactivity: upsetting settled expectations with a new rule of




                                                 9
general applicability, penalizing persons for past conduct, doing so with a full view of the

winners and losers—all with a decisionmaker driven by partisan politics.” 803 F.3d at 1176.

       In the De Niz Robles decision upon which Western relies, the Tenth Circuit explained,

clearly and repeatedly, that it was talking about “a Chevron step two/Brand X scenario.” To

clarify, under the Chevron analysis, “step two” is reached when “the statute is silent or

ambiguous with respect to the specific issue, [and] the question for the court is whether the

agency’s answer is based on a permissible construction of the statute.” Chevron, 467 U.S. at 843.

The Chevron element is satisfied in the present dispute because both parties agree that neither the

General Right-of-Way Act of 1948 nor any other applicable federal statute addresses the

question of whether remaindermen consent is required for renewal of a right-of-way on an Indian

allotment, and the IBIA’s reasoning is based on a permissible construction of the statute.

       However, in order for De Niz Robles to apply, the factual circumstances must also fit

with Brand X. In a Brand X scenario, a federal court is obliged to overrule its own previous

pronouncement on the silent or ambiguous statute in favor of a more recent decision by a federal

agency entrusted with policy-making responsibilities. Brand X, 545 U.S. at 981-83. This element

is not satisfied here; the parties point to no previous ruling by any federal court addressing the

question of remainderman consent. For that matter, Western cannot point to a previous ruling by

a federal agency. Instead, Western asserts that it “relied on existing rules and BIA practices in

renewing a right-of-way,” but it cites nothing in the record supporting that statement, leaving the

Court to wonder as to the exact nature of those previous rules and practices. The absence of this

information is odd, considering so much of Western’s argument depends upon the contention

that it relied on a well-established practice which did not require remaindermen consent. In any

event, because there was no previous judicial pronouncement on remaindermen consent, this



                                                10
case does not present a Brand X scenario and therefore is not governed by the caution against

retroactivity set forth in De Niz Robles.

       It appears that the “reliance interest” that Western actually seeks to protect is its reliance

on the BIA’s initial 2010 decision approving Western’s request for the renewal. One result of

that reliance was Western’s payment to the interest holders. However, it is common in the course

of litigation for a party to appeal an initial decision, as Adakai did here. As the appellee, Western

knew the that there was a risk that the decision could be reversed. There is nothing unusual about

that. If every party that prevailed in litigation could prevent subsequent appellate reversals by

taking action in reliance on the lower court’s decision, then appellate reversals could be halted

universally. That is not the law.

       B.      Application of the Stewart Capital Factors

       Next, Western argues that the IBIA has violated “every protection against retroactive

agency adjudication,” citing the five-factor test set forth in Stewart Capital Corp. v. Andrus, 701

F.2d 846, 848 (10th Cir. 1983). Those factors, which are meant to guide a court in determining

whether an agency decision should be applied only prospectively, are:

       1. Whether the particular case is one of first impression;
       2. Whether a new rule represents an abrupt departure from well-established
       practice or merely attempts to fill a void in an unsettled area of the law;
       3. The extent to which a party, against whom the new rule is applied, relied on the
       former rule;
       4. The degree of burden which a retroactive order imposes on a party; and
       5. The statutory interest in applying a new rule despite reliance of a party on an
       old standard.

Id. at 848. According to Western, the act of requiring remainderman consent violates all five

factors. The Court disagrees.

       As to the first factor, both parties agree that remaindermen consent was an issue of first

impression for the BIA and the IBIA. No then-existing statute or rule answered the question of

                                                 11
whether the holder of a life estate could give unqualified consent to the renewal of a right-of-way

without the consent of all or some of the remaindermen.

       However, as to the second factor, it is far from clear that the IBIA’s ruling represented an

abrupt departure from a well-established practice on remaindermen consent. In fact, the record

contains no evidence whatsoever regarding the BIA’s established practice, if any, prior to this

case. Western asserts that “[s]ettled practice limited right-of-way consents to current owners.”

Doc. 44 at 11. However, Western cites to no evidence of such a practice. Western gives no

examples of previous instances in which the owner of a life estate was permitted to consent to an

unqualified right-of-way without the consent of his or her remaindermen. Further, it appears that

in their written decisions neither the BIA nor the IBIA considered or even mentioned any

previous or established practice as to remaindermen consent. Quite simply, the record is devoid

of any evidence of such a practice—there is only the unsupported assertion in Western’s brief.

       The third factor is also not satisfied here, because—for the reasons previously

discussed—there is no evidence that Western relied upon any former rule or even a routine

practice by the IBIA or the BIA. Indeed, there is no evidence that there was any rule or previous

IBIA ruling in place when the IBIA issued its 2013 decision requiring remaindermen consent. As

the DOI aptly points out, “for reliance to establish manifest injustice, it must be reasonable—

reasonably based on settled law contrary to the rule established in the adjudication. The mere

possibility that a party may have relied on its own (rather convenient) assumption that unclear

law would ultimately be resolved in its favor is insufficient to defeat the presumption of

retroactivity when that law is finally clarified.” Qwest Services Corp. v. FCC, 509 F.3d 531, 540

(D.C. Cir. 2007). Western suggests that it has demonstrated reliance with the fact that it paid

above-market compensation to the current owners of interests in the Allotment. However, a party



                                                12
cannot create reasonable reliance through its own actions; rather, the third Stewart Capital

requires a party to demonstrate that it relied reasonably on a prior established rule. Western has

failed to do that. In the absence of any controlling statute, regulation, or prior IBIA ruling, it

appears that Western merely assumed that it need not obtain remainderman consent.

         Fourth, the Court must weigh the degree of the burden that the IBIA’s retroactive

decision imposes on Western. As Western points out, retroactive application of the IBIA’s ruling

will make it both more complicated and more expensive for Western to obtain the consents it

needs to obtain the unqualified right-of-way it seeks—and this many years after 2010, when it

obtained consents and paid compensation for the right-of-way. However, Western is not entirely

without remedy, as it may attempt to obtain consent from additional landowners in order to reach

a minority; it need not limit itself to the eight original interest holders and their remaindermen.

Further, as the DOI points out, Western has obtained the right to a qualified right-of-way

pursuant to the IBIA’s 2016 decision. Finally, Western has filed a lawsuit seeking to obtain the

right-of-way via eminent domain. Thus, there is a burden on Western, but it is not unreasonably

heavy.

         Finally, the fifth element—whether and to what extent there is a statutory interest in

applying a new rule despite reliance of a party on an old standard—is not fulfilled here. As

previously discussed, Western has not shown that it reasonably relied on an old standard that has

now been overturned by the IBIA’s ruling.

         Having weighed each of the Stewart Capital factors, the Court concludes that the IBIA’s

decision requiring remainderman consent may be applied retroactively to Western.




                                                13
II.    Did the IBIA Improperly Rely on Principles of Common Law in a Manner That Is
       Arbitrary and Capricious?

       Western’s second argument is that it was legally erroneous for the IBIA to rely upon

principles of general property law in determining whether the owners “of a majority of the

interests” granted their consent to the right-of-way. See 25 C.F.R. § 169.3(c)(2) (Apr. 1, 2015)

Western contends that “Indian allotment ownership has little in common with general property

law.” Doc. 44 at 12. In response, the DOI argues that it was appropriate for the IBIA to turn to

common law—as it and other federal agencies often do—to resolve a question unanswered by

the 1948 Act and its related regulations. The DOI contends that it applied the law properly, and

that the IBIA’s decision is entitled to deference.

       A.      Reliance on Common Law

       The question of how to calculate the percentage of undivided interest in an allotment that

has given consent to a right-of-way when part of that interest rests in a life estate is one not

answered by the 1948 Act or any then-existing regulation—that much is undisputed. As a result,

under Chevron the question for this Court is whether the IBIA’s answer to that question is based

on a permissible construction of the statute. Western argues that the IBIA’s ruling is not entitled

to Chevron deference, and that even if it is entitled to such deference, the Court should find that

the IBIA’s decision was arbitrary and capricious.

                       1.      Chevron deference

       According to Western, “[b]ecause [the IBIA] has no special expertise in general property

law, and was acting under a legal misconception, its decision gets no judicial deference.” Doc.

44 at 12. However, the cases cited by Western for this point are inapposite. In Flores-Molina v.

Sessions, 850 F.3d 1150, 1157 (10th Cir. 2017), the Tenth Circuit refused to give deference to a

decision by a single member of the Board of Immigration Appeals because “[a] decision made

                                                 14
by a single board member … is not precedential within the agency and therefore ordinarily is not

entitled to deference” and because the decision did not rest on “a prior precedential BIA decision

addressing the same question.” Id. (internal citation and quotation omitted). That is not the

situation here; there is no indication in the record that either IBIA decision was made by a single

board member. Western relies on another case involving the Board of Immigration Appeals,

Ibarra v. Holder, 736 F.3d 903, 918 and n.19 (10th Cir. 2013), where the court refused to defer

to the Board’s definition of a term found in criminal statutes because the Board had been

inconsistent in defining it, the definition at issue was “so far outside the interpretive gap left by

Congress,” and “the interpretation and exposition of criminal law is a task outside the [Board of

Immigration Appeal’s] sphere of special competence.” Id. Again, that is not the situation here,

where interpreting the General Right-of-Way Act of 1948, with all its implications for Indian

property rights, is within the IBIA’s mandate. Thus, the Court concludes that Chevron deference

does apply to the IBIA’s decision.

               2.      Differing Legal Principles

       Next, Western argues that the principles of property rights set forth in the General Right-

of-Way Act of 1948 are so different from those in the common law that it was improper for the

IBIA to turn to the common law to help fill a gap in the statute and then-existing regulations. In

support of its argument, Western cites several examples of instances in which the 1948 Act

diverges from the common law. For example, as Western correctly points out, under the common

law all of the owners of an estate must consent to an easement. See Restatement (Third) of

Property (Servitudes) § 2.3 (2000). Similarly, under the common law one may obtain an

easement through prescriptive use in certain circumstances. Id. at § 2.17. In contrast, because the

United States holds title to Indian allotments in trust, certain typical individual property rights do


                                                 15
not apply. For example, under the General Right of Way Act of 1948, the BIA can approve a

right-of-way based on simple majority consent of the owners, 25 U.S.C. § 324(1), and it may

grant approval when the heirs of a deceased owner are unknown. Id. at § 324(3). Because the

1948 Act differs from the common law in this way, Western suggests that it is inappropriate to

look to the common law to fill gaps in the statutory scheme.

       In response, the DOI argues that it is typical for agencies to look to the common law,

particularly when a statute leaves a particular question open for interpretation:

       “[S]tatutes which invade the common law . . . are to be read with a presumption
       favoring the retention of long-established and familiar principles, except when a
       statutory purpose to the contrary is evident. . . . In order to abrogate a common-
       law principle, the statute must speak directly to the question addressed by the
       common law.

United States v. Texas, 507 U.S. 529, 534 (1993). The DOI also cites examples of federal

agencies, including agencies within the DOI, applying the common law to the fill gaps in

legislative and regulatory schemes.

       While the DOI acknowledges that the 1948 Act “deviates from some common law rules

so as to address . . .the practical difficulties of obtaining consent from all landowners of highly-

fractionated lands,” Doc. 45 at 24, it also argues that the statute creates greater protections for

Indian owners of allotments than does the common law. Specifically, it points to the statutory

requirements of notice and consent to an easement and just compensation for grantors, as well as

the prohibition against easements by adverse possession, prescription, or condemnation by the

states. The DOI contends that these provisions show a Congressional intent to afford owners of

interests in allotments even greater protection than that afforded by the common law, suggesting

that requiring remainderman consent is consistent with that heightened protection.

               3.      The purpose of the 1948 Act


                                                 16
       These arguments overlap somewhat with those in Part II(A)(2), supra.

       Western argues that the 1948 Right-of-Way Act evinces a statutory purpose that is

contrary to the common law concepts evident in the IBIA’s ruling requiring remainderman

consent. That is, Western argues that the goal of the 1948 Act was to facilitate rights-of-way over

fractionated Indian land allotments. Western cites Perry v. Navajo Area Director, 31 IBIA 186,

189 (1997), a right-of-way case in which the Area Director of the BIA exercised his power under

the 1948 Act and the implementing regulations to consent to a right-of-way on behalf of the

owners of an allotment who were minors, non compos mentis, or whose whereabouts were

unknown. When those consents were given by the BIA, a majority of the landowners had

consented and the right-of-way was granted. The appellant, an owner who did not consent to the

easement, argued that only those owners who personally consented may be counted in

determining whether a majority of owners had consented. However, the IBIA observed that it

was “the continuing intent of Congress to facilitate the beneficial use of fractionated lands.”

Perry, 31 IBIA at 189. According to Western, the IBIA’s decision here requiring remainderman

consent is contrary to this statutory purpose because it has made the consent process more

burdensome and has “caused this process to further fractionate allotments into present and future

interests.” Doc. 44 at 14. In other words, parties like Western who seek a right-of-way have to

obtain the consent of not only the holders of life estates, but also their remaindermen, thereby

making it more difficult to obtain majority consent.

       While in Perry the IBIA did observe that in enacting the 1948 Right-of-Way Act

Congress intended to facilitate the beneficial use of fractionated lands, that is not the only

purpose of the statute. As the DOI points out, another evident purpose is to give heightened

protection to Indians to prevent their interests in land from being unfairly compromised. See,



                                                17
e.g., Loring v. United States, 610 F.2d 649, 651 (9th Cir. 1979) (observing that the Right-of-Way

Act protects Indian allotments from improvident grants of rights-of-way); S. Pac. Transp. Co. v.

Watt, 700 F.2d 550, 552 (9th Cir. 1983) (holding that statute governing rights-of-way over tribal

land was intended to protect Indian interests and must be liberally construed in favor of Indians).

This purpose is evident in the provisions requiring that Indian landowners give consent and

receive just compensation for any grant of right-of-way. See 25 U.S.C. §§ 324-325. As a general

matter, statutes enacted for the protection of Indians must be broadly construed in the Indians’

favor. See Antoine v. Washington, 420 U.S. 194, 199-200 (1975); Morton v. Ruiz, 415 U.S. 199,

236 (1974).

       B.      The nature of “gift deeds”

       Western also argues that the IBIA erred by relying upon the common law, and then

compounded the error by rejecting Western’s contention that the relevant Native American “gift

deeds” ensure that all power to encumber the Allotment resides in Mr. Morgan and Ms. Tom.

More specifically, Western contends that the virtually identical “gift deeds” by which Mr.

Morgan and Ms. Tom created their life estates in Allotment No. 2073 are simply a way of

creating heirs without limiting their own rights to consent to easements beyond their lifetimes.

Western points to the language of the gift deeds, which are on BIA-approved forms. Those gift

deeds state that in exchange for “love and other considerations,” Mr. Morgan and Ms. Tom

conveyed all “right, title and interest” in the Allotment to their remaindermen, but reserved for

themselves life estates during which Mr. Morgan and Ms. Tom retain “all income including

surface, subsurface leases and any other sources.” See, e.g., AR 1452, 1455. According to

Western, these instruments show that despite the grant, Mr. Morgan and Ms. Tom continue to

have unlimited power to encumber their property beyond their lifetimes.


                                                18
       As evidence of this, Western points to language in the American Indian Probate Reform

Act (“AIPRA”), 25 U.S.C. § 2201(10), that is consistent with the gift deeds. Western contends

that these deeds created a “life estate without regard to waste” under AIPRA, which sets forth the

following definition: “‘without regard to waste’ means, with respect to a life estate interest in

land, that the holder of such estate is entitled to the receipt of all income, including bonuses and

royalties, from such land to the exclusion of the remaindermen.” Id.; See Doc. 44 at 15. Western

then points out that the federal regulations under AIPRA give holders of life estates without

regard to waste the power to deplete the resources of the subject property; according to Western,

this implies that a life estate holder’s rights to the property are unlimited such that they may also

encumber the property beyond their lifetime. It then concludes that there is no evidence that in

creating a life estate, Mr. Morgan or Ms. Tom intended to surrender their power to encumber the

property beyond their lifetimes.

       In response, the DOI points out that the IBIA rejected this argument, and that Western

fails to point to any error in the IBIA’s reasoning. It also points out that AIPRA does not apply to

the gift deeds at issue here. Specifically, Mr. Morgan’s gift deed was signed (and his life estate

created) before AIPRA and the relevant regulatory provisions were in effect. Ms. Tom’s life

estate, though created after AIPRA went into effect, is unaffected because it was created by a

conveyance document after June 20, 2006. Western does not dispute that AIPRA does not apply

to Mr. Morgan’s and Ms. Tom’s life estates but dismisses these arguments as “hyper-technical.”

       The IBIA rejected Western’s argument, see AR 22-25, and the Court can find no fault

with its reasoning. The language of the gift deeds reserves for the life tenants all the income from

the property during their lifetimes. Nothing in this plain, simple language suggests that the life




                                                 19
tenants retained, or even intended to retain, the right encumber the property beyond their

lifetimes.

       C.      Analysis

       The 1948 Right-of-Way Act and the implementing regulations in force during the

relevant time period are silent as to whether an Indian who holds a life estate in an allotment may

grant a right-of-way beyond his or her lifetime. The Court has already determined that the IBIA’s

decision is entitled to Chevron deference. Thus, the question is whether the IBIA’s decision is

based upon a permissible construction of the statute. The Court concludes that it is.

       “Statutes which invade the common law . . . are to be read with a presumption favoring

the retention of long-established and familiar principles, except when a statutory purpose to the

contrary is evident.” Isbrandtsen Co. v. Johnson, 343 U.S. 779, 783 (1952). Here, the statute in

question has at least two relevant purposes—to give heighted protection to the property rights of

Indians on one hand, and to facilitate the beneficial use of fractionated lands on the other. Under

certain circumstances, those purposes can be in conflict; to some extent, that appears to be the

case here. Requiring a majority of remaindermen to consent to a right-of-way that extends past

the lifetime of the holder of a life estate does make it more difficult for companies like Western

who seek the use of Indian allotments. Such a requirement does not precisely “facilitate” the use

of fractionated lands. On the other hand, looking to the common law when the statute is silent

does give greater protection to the property rights of Indian remaindermen.

       In this case, the Court cannot say that the IBIA’s decision to require remainderman

consent is based on an impermissible construction of the 1948 Right-of-Way Act or an

unreasonable decision to look to the common law. The question is not whether this Court would

have reached the same result or whether the IBIA reached the best decision under the



                                                20
circumstances. Rather, this Court’s review is much less exacting, asking only if it was reasonable

for the IBIA to construe the statute in the manner that it did. This is not to say that the arguments

advanced by Western are without merit. However, as discussed above it is quite common for

federal agencies to turn to the common law to fill gaps left in statutory schemes. As discussed

above, the common law upon is not entirely at odds with the purpose of the 1948 Right-of-Way

Act. And, as previously discussed, neither the language of the gift deeds nor AIPRA leads the

Court to a different conclusion.

       Thus, the Court concludes that the IBIA did not err in relying upon the common law to

conclude that remaindermen consent was necessary under the circumstances presented.

III.   Was the IBIA’s Failure to Give Notice Arbitrary and Capricious?

       Western’s third argument is that the IBIA acted in a manner that was arbitrary and

capricious when in 2013 overturned the BIA’s grant of an unqualified right-of-way on a legal

issue that it raised sua sponte. No party before the BIA or the IBIA had raised the issue of

whether the owner of a life estate holds the power to grant a right-of-way that extends past his or

her lifetime. No remainderman had asserted his rights. Rather, the IBIA raised the issue on its

own, and then decided it without giving the parties an opportunity to be heard. The IBIA

defended its action by asserting that the issue had been “addressed” in the BIA Regional

Director’s brief, which although it did not discuss the rights of remaindermen vis-à-vis the grant

of a right-of-way, did “defend[] the sufficiency of the documentation relied upon by BIA.” AR

0586. The IBIA also said that it had “authority to address the issue to correct manifest error,”

citing 43 C.F.R. § 4.318. AR 0586. That regulation provides:

       An appeal will be limited to those issues that were before the administrative law
       judge or Indian probate judge upon the petition for rehearing, reopening, or
       regarding tribal purchase of interests, or before the BIA official on review.
       However, except as specifically limited in this part or in title 25 of the Code of

                                                 21
       Federal Regulations, the Board will not be limited in its scope of review and may
       exercise the inherent authority of the Secretary to correct a manifest injustice or
       error where appropriate.

The Court finds both of the IBIA’s justifications for its actions lack merit.

       First, in its Answer Brief, AR 0663 et seq., the BIA Regional Director explained how the

fractionated ownership interest in Allotment No. 2073 had been documented and calculated to

reach a number greater than 50%. See AR 0673-74. However, the brief did not address the

question of whether Mr. Morgan could grant consent for his fractionated interested to the

exclusion of his remaindermen, because that issue was not raised by Mr. Adakai in his appeal,

nor did any other party question Mr. Morgan’s power to consent. Thus, the BIA Regional

Director would not have reason to discuss it in the Answer Brief. By raising it for the first time in

its decision, the IBIA went beyond the scope of the appeal before it. This is in contravention of

43 C.F.R. § 4.318, which states that in ruling on appeal the IBIA is limited to the issues that were

before the BIA.

       Second, there was no “manifest error” in the BIA’s decision that would justify the IBIA’s

actions in ruling on a new legal issue without giving the parties an opportunity to be heard.

According to Black’s Law Dictionary, “manifest” means clear, obvious, and unquestionable.

Thus, “manifest error” is defined as “An error that is plain and indisputable, and that amounts to

a complete disregard of the controlling law or the credible evidence in the record.” Black’s Law

Dictionary 243-44 (11th ed. 2019). As previously discussed herein, it was far from plain or

obvious whether remaindermen consent is required under the circumstances presented here. The

statute is silent, and at the time there were no regulations on point. The Tenth Circuit has stated

that “a matter of first impression will generally preclude a finding of plain error.” United States

v. Turrietta, 696 F.3d 972, 981 (10th Cir. 2012). In addition, there was no manifest injustice to


                                                 22
be cured. One party or another would be prejudiced financially, whatever the outcome. The IBIA

did not cure manifest injustice (and nor did it claim to) by raising this issue and ruling upon it

without give the parties an opportunity to brief it.

       None of the cases cited by the DOI alter this analysis. The DOI contends that the IBIA

has the inherent authority to fill the gap left by the 1948 Right-of-Way Act and applicable

regulations and to redress manifest error. That is beyond dispute. However, that unassailable fact

does not reach the question here, which is whether the IBIA has the authority to both raise and

decide an issue of first impression sua sponte without first giving the parties an opportunity to be

heard. The cases the DOI cites are inapplicable because each of them involves a plain error that

was obvious on the face of the record—a mathematical miscalculation or the omission of an heir

in determining majority consent. See, e.g., Hopi Tribe v. W. Reg’l Dir., 62 IBIA 315, 328 (2016)

(finding manifest error where BIA’s narrative explanation of calculation of grazing fees was not

in accord with mathematical calculations); Ward v. Billings Area Dir., 34 IBIA 81, 90-91 (1999)

(finding manifest error where BIA made mathematical mistakes in calculating damages); Estate

of Paul Widow, 17 IBIA 107, 114 (1989) (omission of heirs in probate proceeding is manifest

error justifying reopening of the case). Not one of these cases involved a legal issue of first

impression being decided without argument from the parties.

       Finally, the DOI also suggests that Western has waived this argument because it failed to

argue it before the IBIA. Of course, there is no way that Western could have made this argument

in 2013, because the IBIA raised the matter sua sponte and then remanded the case to the BIA. In

2014, Western could not have argued to the BIA that the IBIA erred in ruling on a new issue sua

sponte, because the BIA has no authority to review the actions of the IBIA. This means that the

only opportunity Western would have had to preserve the issue was before the IBIA in 2016,



                                                  23
when Western appealed the BIA’s 2013 decision after remand. Essentially, the DOI contends

that Western was required to ask the IBIA to reconsider its 2013 decision in order to preserve its

argument in this Court. However, as Western correctly points out, under the applicable

regulations Western is not required to ask the IBIA for reconsideration because “[t]he filing of a

petition for reconsideration is not required to exhaust administrative remedies.” 42 C.F.R. §

4.314(c). This is consistent with exhaustion requirements under the APA generally. See Darby v.

Cisneros, 509 U.S. 137, 146 (stating that § 10(c) of the APA “relieve[s] parties from the

requirement of petitioning for rehearing before seeking judicial review (unless, of course,

specifically required to do so by statute)”). Thus, Western has not waived its right to appeal the

IBIA’s sua sponte decision on remainderman consent.

       Accordingly, the Court concludes that the IBIA was arbitrary and capricious in denying

Western’s application for right-of-way based on a legal issue that was one of first impression and

which none of the parties raised or were permitted to brief prior to the IBIA’s decision. Thus,

Western’s appeal should be granted.



       IT IS THEREFORE ORDERED that the IBIA’s decisions overturning the twenty-year

renewal of Western’s right-of-way over Allotment No. 2073 are hereby REVERSED.




                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE




                                               24
